                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

BOBBY DUANE JOHNSON,                              )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )           No. 1:19-cv-00027-HEA
                                                  )
TOMMY GREENWELL,                                  )
                                                  )
                                                  )
               Defendant.                         )

                            OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on a letter sent by plaintiff Bobby Duane Johnson that has

been construed as a motion for appointment of counsel. (Docket No. 20). For the reasons

discussed below, the motion will be denied as moot.

                                            Discussion

        Plaintiff is a pro se litigant currently incarcerated at the Pemiscot County Jail in

Caruthersville, Missouri. On February 7, 2019, he filed a complaint pursuant to 42 U.S.C. §

1983. (Docket No. 1). Subsequently, plaintiff filed a number of supplements to the complaint,

providing additional factual allegations. The Court reviewed plaintiff’s complaint and

supplements pursuant to 28 U.S.C. § 1915 and dismissed the action without prejudice on June 3,

2019. (Docket No. 17). Plaintiff’s letter was filed on June 27, 2019.

        In his letter, plaintiff states that it is obvious that he is not a lawyer and that he has no

idea who he can or cannot sue. Further, he states that he does not know all the court rules or case

citations.

        Plaintiff repeats the allegation from his complaint that his state criminal case was vacated

but that he is still incarcerated. He asserts that he cannot prove this beyond any doubt without the
Court requesting the transcripts from Pemiscot County. Therefore, he asks the Court to appoint

him counsel so that he can know who to sue and what to file.

       As noted above, the Court reviewed plaintiff’s complaint and supplements pursuant to §

1915. The Court dismissed his action on June 3, 2019 for failure to state a claim. The Court also

denied his motions to appoint counsel. There is nothing in the instant motion to warrant

reconsideration of those earlier determinations. Plaintiff’s case has been dismissed and his

motion to appoint counsel must be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 20) is DENIED AS MOOT.

       Dated this 8th day of July, 2019.


                                                    __________________________________
                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                               2
